Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 52, it is unclear what the following recitation means: “wherein the heating loops comprise a construction of variable resistance across the heating loop”. The current specification failed to provide the necessary support/explanation for the claimed “construction of variable resistance across the heating loop”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 37-51 and 53-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-11 and 14-19 of U.S. Patent No. 10,114,513 (thereafter referred to as Patent’513), in view of Van’tZelfde et al. (U. S. Pub. 2014/0224040). 

As for claim 37-39, Patent ‘513 discloses a sensor mat configured for being disposed around a steering wheel frame (see claim 1 of Patent ‘513), the sensor mat comprising:
a base substrate (base substrate in claim 1 of Patent ‘513) supporting at least one shielding circuit, at least one sensing circuit, and a plurality of layers of insulating material, wherein the layers of insulating material define a plurality of surfaces in the sensor mat;
one or more sensing loops (sensing circuits in claim 1 of Patent ‘513) comprising a conductive ink on one of the plurality of surfaces of the insulating material;
one or more shielding loops (shielding circuits in claim 1 of Patent ‘513) comprising the conductive ink on another of the surfaces of insulating material within the sensor mat,
wherein the shielding loops overlap at least one area within the plurality of surfaces of the insulating material supporting a respective sensing circuit and such that the shielding loops, and the sensing loops are separated by at least one of the layers of the insulating material (see claim 1 of Patent ‘513).
	Still referring to claims 37-39, Patent’513 does not specifically disclose that the sensing circuits and shielding circuits are sensing loops and shielding loops; and one or more heating circuit or heating loop supported on the base substrate or on an insulating layer, wherein the heating loop is separated by at least one of the layers of the insulating material. 
	Van’tZelfde et al. discloses a steering wheel hand detection system including: sensing loops and  one or more heating circuits or heating loops on the base substrate or on an insulating layer, wherein the heating loops are separated by at least one of the layers of the insulating material (see [0044], [0070], [0071]). 
	In view of Van’tZelfde et al., It would have been obvious to a person of ordinary skill in the art, to recognize that specifying that the sensing circuits and shielding circuits are of certain shapes, such as the sensing loops and shielding loops as claimed do not make the current application and the cited reference patentably distinct from each other. In addition, adding a conventional heating circuit/loops on the base substrate or on an insulating layer of the steering wheel, so that the heating loops are separated by at least one of the layers of the insulating material, as suggested by Van’tZelfde et al., for the purpose of providing the added feature of heated steering wheel for more comfort, do not make the current application and the cited reference patentably distinct from each other. 

As for claim 40, Patent ‘513 discloses the sensor mat of Claim 37, wherein the insulating material is a first insulating material, and the sensor mat further comprises: one or more shielding loops comprising the conductive ink on the first insulating material, and a second insulating material disposed over the one or more shielding loops (see claim 3 of Patent ‘513). 

As for claim 41, Patent ‘513 discloses the sensor mat of Claim 40, wherein: the one or more sensing loops comprise a first sensing loop and a second sensing loop and the one or more shielding loops comprise a first shielding loop and a second shielding loop, and the first shielding loop overlapping an area of the second insulating material supporting the first sensing loop and the second shielding loop overlapping an area of the second insulating material supporting the second sensing loop(see claims 1 and 4 of Patent ‘513).

As for claim 42, Patent ‘513 discloses the sensor mat of Claim 40, further comprising one or more shielding feed traces printed with conductive ink onto the first insulating material, each shielding feed trace extending from a corresponding shielding loop toward an edge of the first insulating material(see claim 6 of Patent ‘513).

As for claim 43, Patent ‘513 discloses the sensor mat of Claim 40, further comprising one or more sensor return traces printed with conductive ink onto the second insulating material and extending from a corresponding sensing loop toward an edge of the second insulating material(see claim 7 of Patent ‘513).

As for claim 44, Patent ‘513 discloses the sensor mat of Claim 37, wherein the sensor mat further comprises one or more shielding loops comprising conductive ink on a second insulating material disposed on the base substrate, wherein a third insulating material is disposed over the one or more shielding loops and the one or more sensing loops are positioned onto the third insulating material(see claim 8 of Patent ‘513).

As for claim 45, Patent ‘513 discloses the sensor mat of Claim 37, wherein the conductive ink comprises one or more of the following: silver, carbon, carbon nanotube, graphene, zinc, nickel, tin or copper(see claim 9 of Patent ‘513).

As for claim 46, Patent ‘513 discloses the sensor mat of Claim 45, wherein the conductive ink further includes a polymer additive to affect a resistance of the ink(see claim 10 of Patent ‘513).

As for claim 47, Patent ‘513 discloses the sensor mat of Claim 37, wherein the conductive ink is capable of withstanding elongation up to 10% (see claim 11 of Patent ‘513).

As for claim 48, Patent ‘513 discloses the sensor mat of Claim 37, wherein the base substrate comprises a polymer film and a total thickness of the sensor mat is between 60 microns to 185 microns (see claim 14 of Patent ‘513).

As for claim 49, Patent ‘513 discloses the sensor mat of Claim 37, wherein the base substrate is an underside of a leather skin configured for being installed around at least a portion of the steering wheel frame rim, and an opposite side of the underside of the leather skin is an outermost layer around the steering wheel frame rim (see claim 15 of Patent ‘513).

As for claim 50, Patent ‘513 discloses the sensor mat of Claim 37, wherein the ink is printed adjacent the base substrate in a pattern selected from one or more of the following: cross-hatch, zigzag, grid, spiral, or solid area (see claim 16 of Patent ‘513).

As for claim 51, Patent ‘513 discloses the sensor mat of Claim 37, wherein the base substrate comprises one of the following: a polymer foam, a polymer film, leather, vinyl, felt, or non-woven material (see claim 17 of Patent ‘513).

As for claim 53, Patent ‘513 discloses a system for hand sensing in a steering wheel comprising:
a sensor mat (sensor mat in claim 18, line 6) comprising:
a base substrate (base substrate, see claim 18, line 3) supporting at least one shielding circuit, at least one sensing circuit, and a plurality of layers of insulating material, wherein the layers of insulating material define a plurality of surfaces in the sensor mat;
one or more sensing loops (sensing circuits, see claim 18, line 10) comprising a conductive ink on one of the plurality of surfaces of the insulating material; 
one or more shielding loops (shielding circuits, see claim 18, line 13) comprising the conductive ink on another of the surfaces of insulating material within the sensor mat; 
wherein the shielding loops overlap at least one area within the plurality of surfaces of the insulating material supporting a respective sensing circuit and such that the shielding loops, and the sensing loops are separated by at least one of the layers of the insulating material, 
wherein the sensing circuits and the shielding circuits comprise respective return traces extending across the respective one of the plurality of surfaces and 
an electronic control unit in communication with the sensor mat, the electronic control unit comprising: a processor, and a power source, wherein the processor is configured for receiving a signal from at least one of the one or more sensing loops and determining an indication associated with the signal (see claim 18 of Patent ‘513).
Still referring to claim 53, Patent’513 does not specifically disclose that the sensing circuits and shielding circuits are sensing loops and shielding loops; and one or more heating circuit or heating loop supported on the base substrate or on an insulating layer, wherein the heating loop is separated by at least one of the layers of the insulating material. 
	Van’tZelfde et al. discloses a steering wheel hand detection system including: sensing loops and  one or more heating circuits or heating loops on the base substrate or on an insulating layer, wherein the heating loops are separated by at least one of the layers of the insulating material (see [0044], [0070], [0071]). 
	 It would have been obvious to a person of ordinary skill in the art, to recognize that specifying that the sensing circuits and shielding circuits are of certain shapes, such as the sensing loops and shielding loops as claimed do not make the current application and the cited reference patentably distinct from each other. In addition, adding a conventional heating circuit/loops on the base substrate or on an insulating layer of the steering wheel, so that the heating loops are separated by at least one of the layers of the insulating material, as suggested by Van’tZelfde et al., for the purpose of providing the added feature of heated steering wheel for more comfort, do not make the current application and the cited reference patentably distinct from each other.

As for claim 54, Patent ‘513 discloses the system of Claim 53, wherein the indication is selected from one of the following: a touch, a tap, hold, swipe, or combination thereof (see claim 19 of Patent ‘513). 

As for claims 55-56, Patent ‘513 in view of Van’tZelfde et al.  does not specifically disclose wherein the indication triggers a heating current of 4 amperes to 8 amperes on the heating loops; or wherein the power source is configured to cease the heating current upon detecting a temperature of the heating loops.
It would have been obvious to a person of ordinary skill in the art, to recognize that choosing to use a certain value for the heating current, such as the claimed 4 to 8 amperes, or to cease heating  upon detecting a desired temperature of the heating loops, are just among many of the possible design choices or user preferences that does not make the current application patentably distinct from the cited reference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/               Primary Examiner, Art Unit 2867